United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2893
                                   ___________

Dale E. Manthey,                       *
                                       *
             Appellant,                *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Carolyn Sabol, Warden, in her          * District of South Dakota.
individual capacity and as an agent of *
the Bureau of Prisons,                 *       [UNPUBLISHED]
                                       *
             Appellee.                 *
                                  ___________

                             Submitted: October 27, 2003

                                  Filed: November 10, 2003
                                   ___________

Before RILEY, McMILLIAN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM

       Federal inmate Dale Manthey (Manthey) filed a complaint under Bivens v. Six
Unknown Named Agents, 403 U.S. 388 (1971), claiming Warden Carolyn Sabol
violated his constitutional rights when she failed to authorize his transfer from one
federal prison camp to another in accordance with Bureau of Prisons policies. The
district court1 dismissed without prejudice the complaint under 28 U.S.C. § 1915A,
and Manthey appeals. Upon de novo review, see Cooper v. Schriro, 189 F.3d 781,
783 (8th Cir. 1999) (per curiam), we agree with the district court that Manthey failed
to allege the violation of a constitutional right, see Olim v. Wakinekona, 461 U.S.
238, 247 (1983) (inmate has no specific constitutional right to be housed in any
particular institution).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota.

                                         -2-